Case 6:19-cv-00992-RBD-GJK Document 11 Filed 07/30/19 Page 1 of 1 PageID 39


                         IN THE UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA

                                        Orlando Division

                                 Case No. 6:19-cv-992-Orl-37GJK

STEVEN D. SANDERS,
and others similarly situated,

        Plaintiff,
vs.


SEJA, INC., a Florida corporation,
DOWNTOWN 36484, INC., a Florida corporation,
NUMBER FIVE, INC., a Florida corporation,
25063 FRENCH AVE CORPORATION, a Florida
corporation, and ALEXANDRE DEGAN, individually,

      Defendants.
_______________________________ /

      NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)

         Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, the

Plaintiff STEVEN D. SANDERS, through his counsel, hereby gives notice that the above-

captioned action is voluntarily dismissed, without prejudice against the defendants, SEJA, INC.,

DOWNTOWN 36484, INC., NUMBER FIVE, INC., 25063 FRENCH AVE CORPORATION,

and ALEXANDRE DEGAN, individually.

        DATED this 30 July 2019.

                                                  /s/ N. James Turner
                                             N. James Turner, Esq.
                                             Debt Relief Law Center
                                             Counsel for Plaintiff
                                             100 S. Bumby Avenue
                                             Orlando, FL 32803
                                             Telephone (888) 877 -5103
                                             E-mail address: njtlaw@gmail.com
                                             Florida Bar No. 0203041
